 FLEETWOOD TRAILER COMPANY OF IDAHO, INC.631Fleetwood Trailer Company of Idaho, Inc.andUnited Steel-workers of America,AFL-CIO.Case No. 19-CA-1729.Feb-ruary 15, 1960DECISION AND ORDEROn August 31, 1959, Trial Examiner Howard Myers issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report together with a supportingbrief, and a memorandum was filed on behalf of the General Counsel.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and memorandum, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondent, FleetwoodTrailer Company of Idaho, Inc., Nampa, Idaho, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing em-ployees in the exercise of the right to self-organization, to form, join,or assist United Steelworkers of America, AFL-CIO, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-pose of collective bargaining, or other mutual aid or protection, andto refrain from any and all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.(b)Discouraging membership in United Steelworkers of America,AFL-CIO, or in any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees or by dis-criminating in any manner in regard to their hire or tenure of employ-ment or any term or condition of their employment.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :126 NLRB No. 77. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Offer to Linvel D. Moffis immediate and full reinstatement tohis former or substantially equivalent position without prejudice tohis seniority or other rights and privileges.(b)Make whole Linvel D. Moffis for any loss of pay he may havesuffered by reason of the discrimination against him, in the manner setforth in the section of the Intermediate Report entitled "TheRemedy."(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amounts of backpay dueand Moffis' right of reinstatement as provided herein.(d)Post in its plant at Nampa, Idaho, copies of the notice attachedhereto marked "Appendix A."' Copies of said notice, to be furnishedby the Regional Director for the Nineteenth Region, shall, after beingduly signed by Respondent's representative, be posted immediatelyupon receipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where notices toemployees customarily are posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for the Nineteenth Region, inwriting, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith.MEMBERS RODGERS and JENKINS took no part in the considerationofthe above Decision and Order.1In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing anOrder."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, wehereby notify our employees that :WE WILL NOT in any manner interferewith,restrain,or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist United Steelworkersof America,AFL-CIO,or any other labor organization, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrain fromany and all of such activities except to the extent that such right FLEETWOOD TRAILER COMPANY OF IDAHO, INC.633may be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Sec-tion 8(a) (3) of the Act,as modifiedby theLabor-ManagementReporting and Disclosure Act of 1959.WE WILL offer to Linvel D. Moffis immediate and full reinstate-ment to his former or substantially equivalent position withoutprejudice to any seniority or other rights and privileges previ-ously enjoyed,and make him whole for any loss of pay sufferedas a result of our discrimination against him.All our employees are free to become or remain members of theabove-named Union, or any other labor organization,except to theextent that this right may be affected by an agreement in conformitywith Section 8(a) (3) of the amended Act.We will not discriminatein regard to hire or tenure of employment or any term or condition ofemployment against any employee because of membership in oractivity on behalf of any such labor organization.FLEETWOOD TRAILER COMPANY OF IDAHO, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, orcovered byany other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge duly filed on February 2, 1959,1 by United Steelworkers of Amer-ica,AFL-CIO,herein called the Union,the General Counsel of the National LaborRelations Board, herein respectively called the General Counsel 2 and the Board,through the Regional Director for the Nineteenth Region (Seattle, Washington),issued a complaint,dated April 30, against Fleetwood Trailer Company of Idaho,Inc.,Nampa,Idaho, herein called Respondent,alleging that Respondent had en-gaged in and was engaging in unfair labor practices affecting commerce within themeaning of Section 8(a) (1) and(3) and Section 2(6) and(7) of the National LaborRelations Act, as amended,61 Stat. 136, herein calledthe Act.Copies of the charge and of the complaint, together with notice of hearing thereon,were duly served upon Respondent and upon the Union.Specifically,the complaint alleged that:(1) Since on or about January 23, Re-spondent'threatened its employee with reprisals if they engaged in union activities;and (2) on or about January 28,Respondent discharged Linvel D. Moffis, and there-after refused to reinstate him, because of his membership and activities in behalfof the Union.Respondent duly filed an answer denying the commission of the unfair labor prac-tices alleged.Pursuant to due notice, a hearing was held on June 18, 1959, at Boise, Idaho,before the duly designated Trial Examiner.All parties were represented by counselwho participated in the hearing.Full opportunity was afforded the parties to beheard,to examine and cross-examine witnesses,to introduce relevant and pertinentevidence,to argue orally at the conclusion of the taking of the evidence,and .to file"Unless otherwise noted, all dates mentioned herein refer to 1959.9 This term specifically includes counsel for the General Counsel appearing at thehearing. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDbriefs on or before July 15.Briefs have been received from the General Counseland from Respondent's counsel which have been carefully considered.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESS OPERATIONSRespondent,an Idaho corporation,has its principal offices and plant at Nampa,Idaho, where it manufactures mobile homes.During the fiscal year ending Janu-ary 31,1959, Respondent's out-of-State purchases of goods exceeded$50,000.Upon the above admitted facts the Trial Examiner finds that during all timesmaterial Respondent was, and now is, engaged in commerce within the meaning ofSection 2(6) and(7) of the Act and that it will effectuate the purposes of the Actfor the Board to assert jurisdiction of this proceeding.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees ofRespondent.III.THE UNFAIR LABOR PRACTICESA. Prefatory statementLinvel D. Moffis was in Respondent's employ from May 1957 until his dischargeon January 28, 1959, as a production worker. In November 1958,he signed a unionauthorization card and thereafter became very active in behalf of the Union by at-tending its meetings and soliciting members from among his coworkers.He wasselected by the membership as chairman of the plant grievance committee and alsoas a member of the Union's negotiating committee.At the Board-conducted repre-sentation election held at Respondent's plant on January 27,Moffis was one of theUnion's two observers.B. The pertinent factsOn December 16, 1958, the Union filed a representation petition.Pursuant theretoan election was scheduled to be held on January 27 among the employees in theclaimed appropriate unit.Commencing about 3 weeks prior to the date of theimpending election,Respondent held a series of meetings with its employees whichwere addressed by Plant Manager Phil Haas and, on occasion,by Haas and byProduction Manager Daniel Mattson.At the second meeting, held about a week or two prior to the date set for the Boardelection and which was presided over by Haas,Moffis stated that as a member of theUnion's negotiating committee he probably would be entitled to examine Respond-ent's books if Respondent claimed that it could not afford to grant a wage increase.Thereupon,Haas stated,in effect, that Respondent would not allow anyone, exceptthe Internal Revenue Service,to examine its books.At the meeting held on or about January 21,which Haas had called, Mattsontold those present, to quote from Moffis'credited testimony,He [Mattson]was always saying about that[sic] the Unions tried to get in atAnaheim,3 and how they got rid of it there,and they could do the same here,and if we went out on strike we would all be fired except the ones thatreturned back through the strike, and they would all have good jobs.Ellsworth Jordan testified without contradiction, and the Trial Examiner finds,that he was in Respondent's employ from September 1958 until the latter part ofthe following January; that on the Friday or Saturday evening immediately prior toMoffis' discharge on January 28, he, Mattson, and Don Jessen,an employee of an-other plant,were in a local tavern; that during the conversation which ensuedthere, he told Mattson that because of the workload Mattson was meting out to Moffis"there was no way Moffis could keep up" with his work; and that Mattson replied,"Well, he'll either keep up or if he gets behind or steps out of line, I'm going to canhim, anyway."9Referring to 'a plant at Anaheim, California,operated by Fleetwood Trailer Company,Incorporated,where Mattson worked immediately prior to becoming Respondent's pro-duction manager in the forepart of January 1959. In about 1956, there was a strike atthe Anaheim plant during which Mattson and others remained on the jobThe "generalmanagement"of the Anaheim plant "is above the three managers" of Respondent's plant. FLEETWOOD TRAILER COMPANY OF IDAHO, INC.635Moms testified, and the Trial Examiner finds, that he and Marvin Wangelin hadbeen selected to act as the Union's observers at the aforementioned Board election;that they had been informed by Myrl Zinn, a union representative, that arrangementshad been made with Respondent for him and Wangelin "to get off at noon" onJanuary 27, the day of the election; that relying on said arrangements neither he norWangelin followed their usual custom of bringing their lunch to the plant that day;that when they were about to "go home and clean up and come back for the election,"set for 3:30 that afternoon, Haas told them, to quote Moflis, "that there had beenno provisions made for us to go home, that [Respondent] couldn't spare us"; thatafterHaas had telephoned the union hall, Haas told him and Wangelin "to godowntown and pick up a quick sandwich," which they did; and that when theyreturned to the plant, about 10 minutes late, Mattson, to quote Moms, "jumped allover us and told us if it happened again we could pick up our time."The Union won the Board election of January 27, and that evening it held acelebration which was attended by most of Respondent's employees.Haas andMattson attended as invited guests.Moffis testified without contradiction, and the Trial Examiner finds, that heattended the Union's election celebration party of January 27; that he reported forwork the following morning at 8 o'clock, the usual starting time; that at about 9o'clock that morning he informed Marshall Hayes, his leadman, that he was sickand was going home; that in response to Hayes' inquiry as to what work remainedunfinished, he replied, "the vanity top and the valances needed to be sanded forthe trailer, and I would try to be back at noon and catch the rest of it up, one wayor the other.All the rest of it . . . that trailer was done"; and that when Hayessaid "okay," he assumed by that it was okay to go on home, which he did.Moms returned to the plant at about noon.When he noticed that his timecardwas not in the rack and that a new employee was working at his work station, heasked Hayes whether he was fired and the latter replied in the affirmative.Momsthereupon inquired of Mattson whether he had "pulled" his card.Mattson statedthat he had and that Moffrs was "through" and should pick up his "time" later.C. Concluding findingAt the hearing and in its brief Respondent contended that Moms was dischargedsolely because, contrary to Respondent's rules,Moms had left his work stationwithout first receiving permission.The credible evidence, as summarized above,does not support this contention.Wangelin credibly testified that he was a leadman at the time of Moms' discharge;that he and other leadmen had given sick and/or injured employees permission toleave the plant without first consulting the production manager; that on occasionshe had permitted employees under his supervision to leave the plant early providedtheir jobs were caught up for the day; that Mattson, after becoming productionmanager, held several meetings with the leadmen wherein he stated "there wouldprobably be a lot of changes," but that Mattson "stated nothing definite" otherthan the nonsupervisory employees were to go to their leadman with their "problems"and "difficulties" and not to him; and that at no time did Mattson tell him thatleadmen were no longer permitted to allow any person to leave the plant withoutfirst receiving his permission.Respondent's brief refers to a purported long "established policy requiring em-ployees to obtain a leave of absence or a leave from their operating station fromthe production manager only.Two employees, Dean Pike and HowardArnet,were discharged 4 for leaving their work stations without notifying theproduction manager."The only evidence offered at the hearing in support of thisstatement was some unconvincing, self-serving testimony of Mattson and the fol-lowing testimony given by Moms on cross-examination by Respondent's counsel:Q.Were you familiar with the fact that [Pike and Arnet] were discharged?A. I knew they were discharged.Q. Did you know why they were discharged?A. I didn't know all about it.Q Did you know that they had left their posts without notifying the Pro-duction Manager?A. Yes.Q. Did you know they went down town and had some beers?A. Yes.4Apparentlyin October 1958 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Did you know that when they came back they were discharged for leavingwithout notice?A. I knew when they came back they was pretty well looped.Q. (By Trial Examiner.) Pretty well what?A. They was pretty well looped.Q.What do you mean-A. I didn't know about them being discharged until later.Q.What do you mean, "looped"?A.Well, they had had a few too many beers.Upon the record as a whole, the Trial Examiner is convinced, and finds, thatRespondent discharged Moffis because of his membership and activities in behalfof the Union.By so doing, Respondent violated Section 8(a)(3) of the Act andsince such conduct necessarily interfered with, restrained, and coerced Moffis inthe exercise of the rights guaranteed by Section 7, Respondent also violatedSection 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.It having been found that the Respondent discriminated in regard to the hire andtenure of employment of Linvel D. Moffis by discharging him on January 28, 1959,the Trial Examiner will recommend that the Respondent offer him immediate andfull reinstatement to his former or substantially equivalent position, without prejudiceto his seniority or other rights and privileges, and make him whole for any loss ofpay he may have suffered by reason of said discrimination by payment to him of asum of money equal to that which he would have earned as wages from the dateof the discrimination against him to the date of the offer of reinstatement less hisnet earnings during such period.Loss of pay shall be computed and paid in ac-cordance with the formula adopted by the Board in F. W.Woolworth Company,90NLRB 289.The unfair labor practices committed by the Respondent in the instant case aresuch as to indicate an attitude of opposition to the purposes of the Act generally.In order, therefore, to make effective the interdependent guarantees of Section 7 oftheAct, thereby minimizing industrial strife which burdens and obstructs com-merce, and thus effectuate the policies of the Act, it will be recommended that theRespondent cease and desist from infringing in any manner upon the rights guar-anteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.United Steelworkers of America,AFL-CIO,isa labor organization withinthe meaning of Section2(5) of the Act.2.Fleetwood Trailer Companyof Idaho, Inc, Nampa,Idaho, during all timesmaterial herein was engaged in and is engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.3.By discriminating in regard to the hire and tenure of employment of LinvelD. Moffis, thereby discouraging membership in the Union,Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(3)of the Act.4.By interfering with, restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section7 of the Act,Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]